72 S.E.2d 686 (1952)
236 N.C. 299
STATE
v.
ALSTON.
No. 222.
Supreme Court of North Carolina.
October 8, 1952.
Harry McMullan, Atty. Gen., and T. W. Bruton, Asst. Atty. Gen., for the State.
H. F. Seawell, Jr., Carthage, and J. W. Hoyle, Sanford, for defendant, appellant.
PER CURIAM.
The record indicates that the judgment was pronounced and entered without warrant or indictment, or waiver thereof, G.S. § 15-140, and without arraignment, plea, or the intervention of a jury. It necessarily follows, then, that the judgment is void. This is conceded by the State. The judgment will be vacated and set aside. Of course, the Solicitor may send a bill, if so advised.
Reversed.